Name: Commission Regulation (EEC) No 2149/81 of 28 July 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/ 14 Official Journal of the European Communities 30 . 7 . 81 COMMISSION REGULATION (EEC) No 2149/81 of 28 July 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 30 . 7. 81 Official Journal of the European Communities No L 210/ 15 ANNEX Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.1 1.2 1.3 | 1.4 1.5 1.6 1.7 1.8 1.9 1.10 1.11 1.12 1.13 1.14 1.15 2.1 2.2 2.3 2.4 2.5 2.5.1 2.5.2 2.5.3 2.6 2.6.1 2.6.2 2.6.3 2.6.4 07.01-131 07.01-151 07.01-31 1 07.01-33 | 07.01-451 07.01-47 ] ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 07.01-71 07.01-73 07.01-751 07.01-77 | 07.01-81 1 07.01-82 J 07.01-93 07.01-94 07.01-96 ex 07.01-99 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 08.02-37 07.01 All 07.01 D I 07.01 F II ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I ex 08.02 B New potatoes Cabbage lettuce Beans of the species Phaseolus Carrots Radishes Onions (other than sets) Garlic Asparagus Artichokes Tomatoes Cucumbers Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Bananas , fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines  Navels , Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh ; Clementines , wilkings and other similar citrus hybrids, fresh :  Monreales and Satsumas  Mandarins and Wilkings  Clementines  Tangerines and others 774 3 261 1 129 678 2 382 513 6 058 3 578 1 578 777 678 2 226 1 245 887 1 327 1 573 494 1 874 6 230 1 623 1 667 1 612 1 074 1 236 785 2 040 147-99 626-23 215-81 129-70 457-47 97-83 1 155-24 682-35 303-06 148-19 129-40 424-51 237-47 169-30 254-88 299-98 94-24 357-49 1 188-12 310-10 317-89 307-50 206-41 237-41 150-79 389-07 47-22 199-27 68-87 41-38 145-57 31-23 368-87 217-92 96-43 47-32 41-32 135-55 75-82 54-06 81-10 95-78 30-09 114-15 379-37 98-96 101-50 98-18 65-68 75-54 47-98 124-23 113-11 474-24 164-95 99-13 346-44 74-27 1 877-06 520-16 229-51 112-51 98-24 322-29 180-29 128-53 193-02 227-74 71-84 271-41 902-02 237-02 241-34 233-46 156-31 179-79 1 14-19 295-38 12-91 54-52 18-83 11-31 39-82 8-57 101-30 59-61 26-38 12-99 11-34 37-22 20-82 14-84 22-19 26-30 8-23 31-34 104-18 27-06 27-87 26-96 j , 17-97 20-66 13-12 34-11 23 487 99 122 34 251 20 584 72 411 15511 183 162 108 431 47 970 23 496 20 516 67 306 37 651 26 842 40 343 47 561 14 976 56 680 188 375 49 216 50 402 48 754 32 671 37 578 23 867 61 687 52-52 221-65 76-60 46-03 161-91 34-74 410-23 241-89 107-26 52-62 45-95 | 150-74 84-32 60-12 90-21 106-52 33-41 126-94 421-90 110-06 112-88 109-19 73-05 84-03 53-37 138-16 10-20 42-56 14-88 8-94 31-09 6-90 81-53 46-77 20-60 10-45 9-13 29-96 16-75 11-94 17-32 21-17 6-45 25-23 83-85 21-39 22-43 21-70 14-03 16-13 10-25 27-45 No L 210/ 16 Official Journal of the European Communities 30 . 7. 81 Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 2.8 2.8.1 2.8.2 2.9 2.10 2.11 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 2.20 ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 I 08.07-71 1 08.07-75 J 08.08-11 1 08.08-15 f 08.09-11 08.09-19 ex 08.09-90 ex 08.02 C ex 08.02 D 08.04 A I 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A ex 08.09 ex 08.09 ex 08.09 Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Water melons Melons (other than water melons) Kiwis 1 931 1 554 2 481 3 713 1 359 1 420 1 880 1 650 3 458 2 153 2 238 1 839 369 1 715 9 017 368-37 296-39 473-29 708-07 259-33 270-93 358-65 315-18 659-51 410-73 426-82 350-69 70-52 327-07 1 719-50 117-62 94-64 151-12 226-09 82-80 86-51 114-52 100-58 210-58 131-15 136-28 112-00 22-51 104-43 549-05 279-67 225-02 359-32 537-57 196-88 205-69 272-29 240-91 500-70 311-82 324-04 267-34 53-54 248-31 1 305-45 32-30 25-99 41-50 62-09 22-74 23-75 31-45 27-50 57-83 36-01 37-42 30-63 6-18 28-68 150-78 58 405 46 992 75 040 112 264 41 117 42 956 56 864 50 022 104 565 65 120 67 672 55 728 11 181 51 856 272 625 130-81 105-24 168-06 251-44 92-09 96-20 127-35 111-87 234-19 145-85 151-56 124-32 25-04 116-14 610-60 25-99 20-91 33-40 49-97 18-30 19-12 25-31 21-74 46-54 28-98 30-12 24-03 4-97 23-08 121-35